Citation Nr: 1613916	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a right shoulder injury (right shoulder disability), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans' Appeals (VA) Regional Office (RO) in Cleveland, Ohio.

On his February 2010 substantive appeal, the Veteran requested a Travel Board hearing.  In a November 2015 statement (submitted on a VA Form 9), the Veteran stated that he did not want a Board hearing.  The Veteran's representative confirmed that the he wished to withdraw his request for a hearing in November 2015.  Therefore, the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is a major extremity and, prior to March 28, 2011, it was manifested, at its worst, by subjective complaints of right shoulder pain, weakness, stiffness, swelling, and fatigability; and abduction to 45 degrees, and forward elevation/flexion to 80 degrees.  There was no evidence of ankylosis, impairment of humerus, or impairment of the clavicle or scapula.

2.  The Veteran's service-connected right shoulder disability is a major extremity and, from March 28, 2011, it has been manifested, at its worst, by subjective complaints of right shoulder pain, weakness, stiffness, swelling, fatigability, and flare-ups; and abduction to 90 degrees, and forward elevation/flexion to 110 degrees.  There is no evidence of ankylosis, impairment of humerus, or impairment of the clavicle or scapula.




CONCLUSIONS OF LAW

1.  Prior to March 28, 2011, the criteria for a disability rating of 30 percent, but no higher, for service-connected right shoulder disability have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5200-03 (2015).

2.  From March 28, 2011, the criteria for a disability rating in excess of 20 percent for service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5200-03 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in December 2008 and January 2009, sent prior to the rating decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his right shoulder disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment records, post-service VA treatment records, and VA examination reports from May 2009, March 2011, and October 2015.  Moreover, the Veteran's lay statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

As noted above, the Veteran was afforded three VA examinations in conjunction with his claim for an increased rating for a right shoulder disability in May 2009, March 2011, and October 2015.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right shoulder disability as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his right shoulder disability has worsened in severity since the October 2015 VA examination.  Rather, with respect to the right shoulder disability, they argue that the evidence reveals that the Veteran's right shoulder disability has been more severe than the currently assigned 20 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran contends that he is entitled to an increased rating for his right shoulder disability.  That disability is currently assigned a 20 percent rating under Diagnostic Code 5201, which provides that a disability of the shoulder is to be rated on the basis of limitation of motion.  Because the medical evidence shows the Veteran to be right-hand dominant, and the right upper extremity is at issue, the criteria for the major (dominant) extremity will be used.  Under this code, limitation of motion at shoulder level warrants a 20 percent evaluation for the major extremity.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Also applicable to the shoulder joint is Diagnostic Code 5200, for ankylosis of the scapulohumeral joint.  Diagnostic Code 5200 provides a 30 percent evaluation for favorable ankylosis, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 40 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 50 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Prior to March 28, 2011

The Board finds that a 30 percent rating is warranted for the Veteran's right shoulder disability for the period prior to March 28, 2011.

The Veteran filed his claim for an increased rating on December 10, 2008.

In a December 2008 VA treatment note, the Veteran complained that his right shoulder pain was getting worse and he had a decreased range of motion.  Upon examination, the Veteran's right shoulder was noted to "click" on rotation, and he was noted to have decreased range of motion, although the precise range-of-motion measurements were not recorded.

In January 2009, the Veteran again complained of increasing right shoulder pain.  At that time, the Veteran stated that he stopped working as a part-time light maintenance worker at a church due to his right shoulder disability.  He also stated that he had trouble changing light bulbs.  Upon examination, the Veteran had moderate tenderness in the anterior and posterior glenohumeral joint.  Range-of-motion testing revealed abduction to 45 degrees, forward elevation to 80 degrees, external rotation to 20 degrees, and internal rotation to 60 degrees.  Review of X-rays from August 2008 revealed moderate narrowing of the glenohumeral joint space with small degenerative spur formation of the inferior head of the humerus.  The Veteran was diagnosed with degenerative arthritis of the right shoulder with some fibromyositis, and it was indicated that he would eventually need a total shoulder replacement.

The Veteran underwent a VA examination in May 2009 to assess the nature and severity of his right shoulder disability.  During the examination, the Veteran rated his pain as "12" out of 10 and indicated that he took pain medication every day but that it provided only a slight reduction in pain.  He also complained of weakness, stiffness, swelling, heat, and occasionally feeling as though his shoulder was not connected.  He also reported occasional locking and fatigability.  He denied any flare-ups and stated that his pain always severe.  The Veteran denied any knowledge of subluxation or dislocation.  The Veteran stated that he recently left his job as a custodian due to his shoulder.  He said he was able to perform the activities of daily living and that he could drive a car.

Upon examination, there was a slight tenderness to pressure over the glenohumeral joint line of the right shoulder.  The examiner found no obvious deformity, swelling, or asymmetry of the shoulders, and the was no objective evidence of edema, effusion, instability, weakness, redness, heat, or abnormal movement.  Range-of-motion testing revealed flexion to 90 degrees due to pain, abduction to 45 degrees because of pain, external rotation to 45 degrees due to pain, and internal rotation to 30 degrees due to pain.  With regard to any functional loss, the examiner noted that the Veteran suffered from increased pain and weakness with use of his right shoulder; however, the Veteran's range of motion was unchanged.

In July 2009, the Veteran rated his right shoulder pain as an 8 out of 10.  In October 2009, the Veteran complained of right shoulder pain.  Upon examination, mild tenderness was noted on the anterior aspect of the right shoulder with full range of motion; however, the Veteran's physician did not record the precise range-of-motion testing results, nor did he indicate whether the  "full" range of motion included forward flexion, abduction, external rotation, and internal rotation.

In December 2010, the Veteran stated that he was unable to sleep due to his right shoulder pain.  He characterized his pain as an 8 out of 10.  Physical examination revealed full range of motion; however, the Veteran's physician did not record the precise range-of-motion testing results, nor did he indicate whether the  "full" range of motion included forward flexion, abduction, external rotation, and internal rotation.  In March 2011, the Veteran described his pain as a 10 out of 10.

Overall, the Board finds that, at its worst, the Veteran's right shoulder disability was manifested by subjective complaints of right shoulder pain, weakness, stiffness, swelling, and fatigability; and abduction to 45 degrees, and forward elevation/flexion to 80 degrees.  Thus, resolving all reasonable doubt in the Veteran's favor, he is entitled to a 30 percent rating for his service-connected right shoulder disability for the period prior to March 28, 2011.  

However, at no point prior to March 28, 2011 has the Veteran's right shoulder disability warranted a rating in excess of 30 percent.  As the Veteran's right shoulder disability has been evaluated based on limitation of flexion under Diagnostic Code 5201, the Board has first considered whether he is entitled to a rating in excess of 30 percent under such criteria, which provides for a higher 40 percent rating where range of motion is limited to only 25 degrees from the side.  However, as the evidence above demonstrates, at most, the Veteran's range of motion was consistently recorded as 45 degrees or more, even in consideration of functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement.  Based on such findings, the Board finds that he is not entitled to a rating in excess of 30 percent under Diagnostic Code 5201 at any point pertinent to the appeal.

Furthermore, the Veteran is not entitled to a higher rating under any other diagnostic code, since the medical evidence fails to demonstrate that the Veteran suffered from ankylosis, and impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).




From March 28, 2011

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability for the period from March 28, 2011.

In March 2011, the Veteran underwent another VA examination.  The Veteran complained of pain, weakness, stiffness, and fatigability.  He also complained of flare-ups that consisted of increased pain, dislocations, and abnormal movement of the bone (i.e., popping, locking, etc.).  Upon examination, the examiner noted no evidence of ankylosis.  Range-of-motion revealed abduction to 90 degrees, forward elevation to 110 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  His range-of-motion was consistent after five attempts.  The examiner noted that pain, fatigue, weakness, and a lack of endurance were all evidence during the examination after both the first and fifth attempt.  The examiner also noted objective evidence of painful motion, instability, tenderness, and guarding of movement.  The examiner also noted mild instability.  With regard to the effects caused by Veteran's right shoulder disability on his usual occupation and daily activities, the examiner noted that there were no effects.

In a May 2011 VA treatment record, the Veteran's range of motion was 150 degrees of active elevation, 90 degrees abduction, 75 degrees external rotation, and internal rotation to the time of the thumb to the sacrum.  The physical therapist noted mild crepitus with passive movement.  The therapist noted that, although the Veteran had severe pain with movement, he still had functional range of motion.

In a March 2012 VA treatment record, the Veteran complained of right shoulder pain, and that he was treating his pain with medication.  The physician noted moderate right glenohumeral osteoarthrosis and a normal glenohumeral joint.  The Veteran was described has having a full range of motion of the right shoulder, including the ability to raise his right arm above his head without difficulty, but with some pain.

In a July 2013 VA treatment note, the Veteran complained of constant pain that became worse with activity.  Range-of-motion testing revealed abduction to 120 degrees, forward elevation to 140 degrees, external rotation to 30 degrees, and internal rotation to the back pocket on the right.  His muscle strength was 4 out of 5.  X-rays revealed mild glenohumeral degenerative changes.  The Veteran reported that he dealt with his pain by activity modification, as well as the use of pain medication.

In September 2015, the Veteran complained of right shoulder pain after performing overhead drywall work roughly a week prior to his visit, and after throwing a frozen chicken into a car the previous day.  The Veteran was noted to have pain with range-of-motion testing, especially internal rotation; unfortunately, the precise range-of-motion results were no recorded.  The Veteran's right shoulder strength was a 4 out of 5.  Radiographic imaging revealed mild to moderate degenerative changes in the glenohumeral and acromioclavicular joint.  The physician noted that such was consistent with the Veteran's prior study, and that the was no acute bony abnormality.  

In an October 2015 VA treatment note, the Veteran's range of motion was forward elevation to 140, and external rotation to 20 degrees.  The physician noted pain with internal rotation, but no significant pain over his acromioclavicular joint.  His strength was 4 out of 5 for supraspinatus strength and 3 out of 5 for infraspinatus strength.

In October 2015, the Veteran underwent another VA examination.  During the examination, the Veteran reported increased pain in his right shoulder and flare-ups, which he described as "severe, excruciating, and heavy."  The Veteran also reported functional loss including having to stop what he is doing in order to treating his right shoulder.  Upon examination, range-of-motion testing revealed abduction to 140 degrees, forward elevation to 150 degrees, external rotation to 35 degrees, and internal rotation to 40 degrees.  The examiner noted that there was a reduction in normal excursion causing a decrease in efficiency in the performance of any physical activities requiring full range of motion.  The examiner also noted that pain caused functional loss on flexion, abduction, external rotation, and internal rotation.  There was no objective evidence of crepitus.  Following repetitive use testing, the Veteran's range of motion remained consistent.  Muscle strength testing revealed normal strength.  There was no evidence of ankylosis.  The examiner noted instability, but found no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  There was no evidence that the Veteran suffered from a loss of head, nonunion, or fibrous union of the humerus.  

As to whether pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability after repeated use or flare-ups, the examiner stated that he could not say without resort to mere speculation since the Veteran was not examined after repeated use or during a flare-up.  Finally, with regard to the functional impact of the Veteran's right shoulder disability, the examiner noted that the Veteran's right shoulder disability would prevent heavy or medium manual labor, but would not prevent sedentary labor or light manual labor with no overhead activity.

Overall, the Board finds that, at its worst, the Veteran's right shoulder disability was manifested by subjective complaints of right shoulder pain, weakness, stiffness, and fatigability; and abduction to 90 degrees, and forward elevation to 110 degrees.  Based on the foregoing, the Board finds that a preponderance of the evidence demonstrates that a disability rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted at any point from March 28, 2011.

With regard to Diagnostic Code 5201, since March 28, 2011, the Veteran's forward elevation has been no worse than 110 degrees, and his abduction has been no worse than 90 degrees.  Thus, there is no medical evidence suggesting that the Veteran's right shoulder disability's range of motion was limited to midway between his side and his shoulder, the criteria for the higher 30 percent rating.  Even in consideration of functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement, the Board finds that, based on the evidence of record, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201 at any point since March 28, 2011.

Furthermore, while the Board has again considered whether other diagnostic codes are applicable, the medical evidence of record demonstrates that the Veteran is not entitled to a higher rating under any other diagnostic code, since the medical evidence fails to demonstrate that the Veteran suffered from ankylosis, and impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

With regard to the Veteran's contention that he feels his right shoulder disability is most severe than the currently assigned rating reflects, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not, however, competent to identify a specific level of disability of his right shoulder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right shoulder has been provided by the competent medical professionals who examined him either during VA treatment or during his VA examinations.  Furthermore, the medical findings in the VA examinations directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that, after granting all reasonable doubt in favor of the Veteran, the evidence of record supports a 30 percent rating for the period prior to March 28, 2011.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the period from March 28, 2011, onward.

III.  Other Considerations

The Board has considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right shoulder disability; however, the Board finds that the currently-assigned periods are appropriate as his symptomatology has been stable throughout these periods.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule that is pertinent to that disability.  The Board finds that the Veteran's symptomatology, including pain, limited motion, weakness, and instability, throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's right shoulder disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability due to a service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the June 2009 rating decision on appeal, a claim for a TDIU was considered and denied by the RO.  The Veteran did not appeal such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311(2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any further higher or separate ratings, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a 30 percent disability rating for the Veteran's service-connected right shoulder disability, prior to March 28, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability, from March 28, 2011, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


